THE   ATTORNEY          GENERAL
                      OF   -XAS




Honorable Norman W. Barr
County Attorney
Tom Green County Courthouse
San Angelo, Texas                 Opinion No. WW-1x10
                                  Re:   Whether under the facts
                                        stated, a baby sitting
                                        facility comes within
                                        the purview of Section
                                        8a of Article 695c, Ver-
Dear Sir:                               non's Civil Statutes.
          Your request for opinion states the following fact
situation:
         "We have in our community a man and wife
    who conduct in their home a day time baby
                                           ^. sitting
    facility which cares for not more than r~ive
    children at any one time. This facility Is avail-
    able only during the day time for the mothers of
    children who work.
         "The persons in question had previously ap-
    plied to the Department of Public Welfare for
    a license to operate as a registered Day Care
    Home which was denied apparently on the basis of
    their age. The Welfare Department is now threat-
    ening to take action against these parties if they
    continue to operate alleging that they are doing
    so in violation of the State law. However, a
    reading of the statute in question appears to ex-
    clude an operation such as the one in question
    which has less than six children at any one time
    and does not provide child care facilities on a full
    twenty-four hour basis.
         "I find no opinion or decision interpreting
    this statute, and I would like an opinion from
    your office as to whether or not the operation out-
    lined above comes within the purview of Article
    695c,Section 8(a) of V. A. C. S. of the State of
    Texas."
Honorable Norman W. Barr, Page Two (WW-1310)


          Section 8(a)~of,.Article695c of Vernon's Civil Sta-
tutes states in part as follows:
          "1 . Definitions.
          ,I
           . . .
          "(d) Commercial Day Care Center. A Com-
     mercial day care center is any place maintained
     or conducted, for profit, under public or pri-
     vate auspices which cares for more than six (6)
     children during a part of the twenty-four (24)
     hours of the day.
          11
           . . .
          "2.   Provisions for License to Operate
     assoc~~~,(aonChild-Caring
                             Facility. Every person,
                  institution or corporation, whether
     operating f;r profit or without profit, who shall
     conduct or manage a child-caring institution,
     agency, or facility coming within the purview of
     this Act shall obtain a license to operate from
     the State Department of Public Welfare, which
     license shall be in full force and effect until
     suspended or rescinded by the Department of Public
     Welfare as hereinafter provided.   (Emphasis added)
          Since the baby sitting facility in question never
cares for more than six children, we advise you that such
facility does not qualify as a Commercial Day Care Center,
and is therefore not subject of the licensing provisions of
Article 695c.

                           SUMMARY
          A baby sitting facility which does not
          care for more than six (6)children is
          not a Commercial Day Care Center and
          therefore not subject to the licensing
          provisions of Section 8(a) of Article
          695c, Vernon's Civil Statutes.
                                  Very truly yours,
                                  WILL WILSON
                                a!.pK&wq


FDW:jkr                              Assistant Attorney General
-.   .




         Honorable Norman W. Barr, Page Three (WW-1310)


         APPROVED:
         OPINION COMMITTEE
         W. V. Geppert, Chairman
         Morgan Nesbitt
         Elmer McVey
         Norman V. Suarez
         John Hofmann
         REVIEWED FOR THE ATTORNEY GENERAL

         BY:   Houghton Brownlee, Jr.